276 Wis.2d 11 (2004)
2004 WI 140
688 N.W.2d 653
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Milton D. SCHIERLAND, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Milton D. SCHIERLAND, Respondent.
No. 04-2487-D.
Supreme Court of Wisconsin.
Decided October 19, 2004.
The Court entered the following order on this date:
*12 Attorney Milton D. Schierland has filed a petition for consensual license revocation under SCR 22.19. His Wisconsin law license was suspended on August 2, 2004 based on a United States District Court criminal conviction for filing a false tax return, in violation of Title 26, United States Code § 7206(1).
Attorney Schierland submits under SCR 22.19(2) that he cannot successfully defend against the misconduct allegations, which include the Office of Lawyer Regulation's (OLR) assertion that his conviction establishes conduct that reflects adversely on his honesty, trustworthiness or fitness as a lawyer in other respects, contrary to SCR 20:8.4(b).
The OLR supports Attorney Schierland's petition for consensual license revocation.
IT IS ORDERED that the petition for consensual license revocation is granted.
IT IS FURTHER ORDERED that the license of Milton D. Schierland to practice law in Wisconsin is revoked effective the date of this order.
IT IS FURTHER ORDERED that Milton D. Schierland shall comply with the requirements of SCR 22.26 relating to activities following revocation.